                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                      AUSTIN DIVISION
     EVA ROBERTS                                        §
                                                        §
                    Plaintiff,                          §
     v.                                                 §
                                                        §                               1:19-CV-855-RP
     RUCKER RESTAURANT HOLDINGS LLC                     §
     and RRH-AUSTIN, LLC                                §
                                                        §
                    Defendants.                         §


                                    SCHEDULING ORDER

          Pursuant to Federal Rule of Civil Procedure 16, the following Scheduling Order is issued

by the Court:

1.        A report on alternative dispute resolution in compliance with Local Rule CV-88 shall be

          filed on or before September 10, 2020.

2.        The parties asserting claims for relief shall submit a written offer of settlement to opposing

          parties on or before August 3, 2020, and each opposing party shall respond, in writing, on

          or before August 24, 2020. All offers of settlement are to be private, not filed. The parties

          are ordered to retain the written offers of settlement and responses so the Court may use

          them in assessing attorney’s fees and costs at the conclusion of the trial.

3.        Each party shall complete and file the attached “Notice Concerning Reference to United

          States Magistrate Judge” on or before January 24, 2020.

4.         The parties shall file all motions to amend or supplement pleadings or to join additional

          parties on or before April 29, 2020.

5.        All parties asserting claims for relief shall file their designation of testifying experts and

          serve on all parties, but not file, the materials required by Federal Rule of Civil Procedure
     26(a)(2)(B) on or before July 28, 2020. Parties resisting claims for relief shall file their

     designation of testifying experts and serve on all parties, but not file, the materials required

     by Federal Rule of Civil Procedure 26(a)(2)(B) on or before August 27, 2020. All parties

     shall file all designations of rebuttal experts and serve on all parties the material required

     by Federal Rule of Civil Procedure 26(a)(2)(B) for such rebuttal experts, to the extent not

     already served, 15 days from the receipt of the report of the opposing expert.

6.    An objection to the reliability of an expert’s proposed testimony under Federal Rule of

     Evidence 702 shall be made by motion, specifically stating the basis for the objection and

     identifying the objectionable testimony, within 11 days from the receipt of the written report

     of the expert’s proposed testimony, or within 11 days from the completion of the expert’s

     deposition, if a deposition is taken, whichever is later.

7.   The parties shall complete all discovery on or before September 25, 2020.

8.   All dispositive motions shall be filed on or before September 25, 2020 and shall be limited

     to 20 pages. Responses shall be filed and served on all other parties not later than 14 days

     after the service of the motion and shall be limited to 20 pages. Any replies shall be filed

     and served on all other parties not later than 7 days after the service of the response and

     shall be limited to 10 pages, but the Court need not wait for the reply before ruling on the

     motion.

9.    The Court will set this case for final pretrial conference at a later time. The final pretrial

     conference shall be attended by at least one of the attorneys who will conduct the trial for

     each of the parties and by any unrepresented parties. The parties should consult Local Rule

     CV-16(e) regarding matters to be filed in advance of the final pretrial conference.
The parties shall not complete the following paragraph. It will be completed by the Court at

the initial pretrial conference to be scheduled by the Court.

10.        This case is set for ______________ trial commencing at 9:00 a.m. on

       ___________________________________________, 20________.

By filing an agreed motion, the parties may request that this Court extend any deadline set in this

Order, with the exception of the dispositive motions deadline and the trial date. The Court may

impose sanctions under Federal Rule of Civil Procedure 16(f) if the parties do not make timely

submissions under this Order.



       SIGNED on __________________________________________, 20_____.




                                             __________________________________
                                             ROBERT PITMAN
                                             UNITED STATES DISTRICT JUDGE


AGREED:

 DC LAW, PLLC                                     LAW OFFICE OF R. E. (FELIX) COX
 1012 West Anderson Lane                          1100 Northwest Loop 410, Suite 370
 Austin, Texas 78757                              San Antonio, Texas 78213-2200
 512-220-1800 | 512-220-1801 Fax                  (210) 949-0166 | (210) 949-1338 Fax
 Email: robert@texasjustice.com                   Email: egliss1@nationwide.com


 By: __/s. Robert Ranco _________                 By: ___________________________
        Robert Ranco                                     Shan Egliskis
        State Bar No.: 24029785                          State Bar No.: 24059712
 ATTORNEY FOR PLAINTIFF                           ATTORNEY FOR DEFENDANTS
